           Case 1:20-cv-08176-PAE Document 40 Filed 01/19/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x

YOKO ONO LENNON,                                               Case No.: I :20-cv-08176-PAE

                          Plaintiff,
         -against-

FREDERIC SEAMAN,

                           Defendant.
----------------------------------------------------------x

                                                JUDGMENT

       Plaintiff, Yoko Ono Lennon ("Mrs. Lennon" or "Plaintiff') having filed a Complaint dated

October I, 2020 (Dkt. I) against Defendant Frederic Seaman ("Defendant'' or "Seaman");

       WHEREAS, Plaintiff and Defendant, having entered into a Settlement Agreement dated

                                                 19 2021, stipulated to Findings of Fact and
January 13, 2021, which was so-ordered on January_,

                                                                   19 2021, stipulated to a
Conclusions of Law dated January 13, 2021 and so-ordered on January_,

                                                                             19 2021 and
Pennanent Injunction dated January 13, 2021, which was so-ordered on January _,

judgment in favor of Plaintiff and against Defendant;

        WHEREAS, Defendant, as set forth in his Declaration dated January 13, 2021, the

Settlement Agreement dated January 13, 202 l , and Findings of Fact and Conclusions of Law dated

January 13, 2021, hereby agrees, acknowledges and judicially admits that he was on notice of the

Final Judgment on Consent entered by the Hon. Leonard B. Sand in the United States District

Court for the Southern District of New York, Case No. 99 Civ. 2664 in 2003 (the "2003 Order")

and that Defendant's conduct as set forth in the Complaint constituted violations of the 2003 Order;

        WHEREAS, Defendant, as set forth in the Settlement Agreement dated January 13, 2021,

judicially admits that the Plastic EP TV Interview, interviews with Anna Frawley, Kenneth

Womack, Maria Martin and his December 7, 2020 Go Fund Me Post all violated the 2003 Order

and other violations set forth in his Declaration dated January 13, 202 l;
Case 1:20-cv-08176-PAE Document 40 Filed 01/19/21 Page 2 of 3




       19




                                       PaJA.�
Case 1:20-cv-08176-PAE Document 40 Filed 01/19/21 Page 3 of 3
